2017 UT App 29



               THE UTAH COURT OF APPEALS

                    MARJORIE ANN BROWN,
                         Appellant,
                             v.
                     LENNIE WILLIAMS,
                         Appellee.

                            Opinion
                       No. 20150412-CA
                    Filed February 16, 2017

           Second District Court, Ogden Department
                The Honorable Ernest W. Jones
                        No. 130906495

           J. Bradford DeBry and Zachary E. Lambert,
                     Attorneys for Appellant
       Richard K. Glauser and David E. Brown, Attorneys
                         for Appellee

JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
   STEPHEN L. ROTH and DAVID N. MORTENSEN concurred.

TOOMEY, Judge:

¶1    This case involves an auto-pedestrian accident. Marjorie
Ann Brown appeals the district court’s order granting summary
judgment in favor of the defendant, Lennie Williams. Brown
argues the court inappropriately applied workers’ compensation
law in a negligence suit. She also argues summary judgment
should have been denied because there is a genuine dispute as to
a material fact. We affirm.
                        Brown v. Williams


                         BACKGROUND

¶2     In January 2012, Brown was injured in an auto-pedestrian
accident while she was on her way to work for the Internal
Revenue Service in its Ogden, Utah office. The IRS building site
includes an employee-designated parking lot. For security
purposes, a fence surrounds both the building and the parking
lot. There is only one access point into the facility, which is
controlled by third-party security personnel. To enter the facility,
employees are required to show their IRS employee badges.

¶3     On the morning of the accident, after passing through
security and parking her vehicle, Brown was walking through
the parking lot toward the building when she was struck by a
vehicle driven by Alice Nelson, 1 another IRS employee.

¶4    After her federal workers’ compensation claim was
denied, 2 Brown filed a third-party negligence suit against


1. Alice Nelson, the original defendant, died after the complaint
was filed in the district court. On May 16, 2014, Nelson’s son,
Lennie Williams, as personal representative of Nelson’s estate,
substituted as the defendant. For simplicity, we will refer to the
defendant in this case as Williams, even if Nelson was the
defendant at the time of the reference.

2. During oral argument, Brown’s counsel confirmed this denial.
Williams attached to his brief a notice of decision issued by the
Office of Workers’ Compensation Programs (the Office), which
explains the ground for denying Brown’s claim. The Office
denied Brown’s claim because she did not provide sufficient
evidence showing the accident occurred on IRS premises. The
Office explained, however, that Brown could request that the
Office reconsider her claim by providing additional evidence
and filing the request within twelve months of the issuance of
                                                    (continued…)


20150412-CA                     2                 2017 UT App 29
                        Brown v. Williams


Williams. Williams moved for summary judgment, arguing that
because the accident occurred on IRS premises, workers’
compensation law precluded the negligence suit under the
exclusive remedy provision of the Utah Workers’ Compensation
Act (the Act). 3 Brown opposed summary judgment, arguing the
Act did not apply and that the accident did not occur on IRS
premises. Brown arrived at this conclusion because the IRS does
not own the building or parking lot, and a private entity is
responsible for the security of the premises. The district court
granted Williams’s motion for summary judgment, concluding
Brown was entitled to workers’ compensation, because under
recent case law, an employer’s parking lot is considered a part of
its premises; therefore, workers’ compensation was Brown’s


(…continued)
the denial. Williams also attached to his brief a letter from the
Office to Brown outlining the provisional medical payments
Brown received before her claim was denied. Williams argues
the provisional payments bar Brown from obtaining other relief.
The Utah Supreme Court has stated that “[b]y definition, if an
employee is collecting workers’ compensation benefits under the
Act, his injury occurred within the course of his employment
because that is a prerequisite to the receipt of benefits.” Stamper
v. Johnson, 2010 UT 26, ¶ 16, 232 P.3d 514. Neither the Office’s
notice of decision, nor the letter outlining the provisional
payments to Brown, were included in the record. We therefore
do not consider them and do not address Williams’s argument.

3. Although Brown and Williams were federal employees and
are not considered to be employees under section 34A-2-104 of
the Utah Workers’ Compensation Act, “[b]y bringing a
negligence action in state court, [Brown] must present a claim
under Utah law and is subject to the restrictions placed on her by
Utah statutes and case law.” Hope v. Berrett, 756 P.2d 102, 103 n.1
(Utah Ct. App. 1988).




20150412-CA                     3                2017 UT App 29
                        Brown v. Williams


exclusive remedy. Accordingly, the court dismissed Brown’s
claim with prejudice. Brown appeals.


            ISSUES AND STANDARD OF REVIEW

¶5      Brown raises two issues on appeal. First, she contends the
district court should have applied the “course of employment”
rules under tort law, rather than workers’ compensation law, to
determine whether Brown and Williams acted within the course
of their employment at the time of the accident. “Whether the
district court applied the correct legal standard is a question of
law, which we review for correctness.” Bad Ass Coffee Co. of Haw.
v. Royal Aloha Int’l, LLC, 2015 UT App 303, ¶ 6, 365 P.3d 161.

¶6     Second, Brown contends summary judgment was
inappropriate because there is a genuine issue of material fact.
Summary judgment is proper where there is no genuine issue of
material fact and the moving party is entitled to judgment as a
matter of law. Utah R. Civ. P. 56(c) (2015). 4 “In cases where the
facts are in dispute, summary judgment is only granted when,
viewing the facts in a light most favorable to the party opposing
summary judgment, the moving party is entitled to judgment.”
Clover v. Snowbird Ski Resort, 808 P.2d 1037, 1039 (Utah 1991).
“The determination of whether the facts, viewed in this light,

4. Although rule 56 was amended in 2016, we cite the rule that
was in effect at the time the motion was filed. See State v. Clark,
2011 UT 23, ¶ 13, 251 P.3d 829 (“[W]e apply the law as it exists at
the time of the event regulated by the law in question.”).
Williams filed his motion for summary judgment in January
2015, and we therefore cite the 2015 version of rule 56. The
amendment, among other things, moved the language setting
forth the summary judgment standard to subsection (a). See Utah
R. Civ. P. 56(a) (2016). Although it is now found in a new
subsection, the summary judgment standard did not change.




20150412-CA                     4                2017 UT App 29
                        Brown v. Williams


justify the entry of judgment is a question of law,” which we
review for correctness. Id. at 1039–40.


                           ANALYSIS

¶7     There are two issues before us. First, whether the district
court correctly applied workers’ compensation law in lieu of tort
law, where Brown brought a negligence suit. Second, whether
the court appropriately granted summary judgment.

                        I. Applicable Law

¶8    We must determine whether the district court correctly
applied workers’ compensation law instead of tort law. To
decide this issue, we first look to the Act. It states, in relevant
part:

      The right to recover compensation pursuant to this
      chapter for injuries sustained by an employee,
      whether resulting in death or not . . . is the exclusive
      remedy against any officer, agent, or employee of
      the employer and the liabilities of the employer
      imposed by this chapter is in place of any and all
      other civil liability whatsoever, at common law or
      otherwise, to the employee . . . on account of any
      accident or injury or death, in any way contracted,
      sustained, aggravated, or incurred by the employee
      in the course of or because of or arising out of the
      employee’s employment, and an action at law may
      not be maintained against an . . . employee of the
      employer based upon any accident, injury, or death
      of an employee.

Utah Code Ann. § 34A-2-105(1) (LexisNexis 2015) (emphases
added). Thus, where an employee has the right to recover
workers’ compensation, this is her exclusive remedy. If the



20150412-CA                     5                  2017 UT App 29
                        Brown v. Williams


injury occurred within the course of employment, the Act
prevents an employee from choosing the arena in which to bring
a claim. In other words, if an employee is injured during the
course of employment, and thus has a right to workers’
compensation, the employee may not forgo that right and
instead bring a tort claim.

¶9     Moreover, as the Utah Supreme Court has stated, the Act
“should be liberally construed,” and where there is doubt as to
whether a worker qualifies as an employee under the Act, it
should be resolved in favor of determining that the worker is an
employee. Utah Home Fire Ins. v. Manning, 1999 UT 77, ¶¶ 18–19,
985 P.2d 243 (determining that a temporary employee qualified
as an employee under the Act); Bennett v. Industrial Comm’n of
Utah, 726 P.2d 427, 428, 430–31 (Utah 1986) (concluding that a
subcontractor’s employee was an employee of the general
contractor for purposes of workers’ compensation).

¶10 To determine whether Brown had the right to workers’
compensation, we must first determine whether, under Utah
law, the accident occurred during the course of employment. See
Hope v. Berrett, 756 P.2d 102, 103 (Utah Ct. App. 1988) (“In
determining whether or not a federal employee’s acts are within
the scope of his employment, this Court is bound to apply state
law.” (citation and internal quotation marks omitted)).

¶11 As a general rule under workers’ compensation law in
Utah, “an employee’s injury does not arise out of and occur in
the course of employment if the injury is sustained while going
to or coming from work.” Salt Lake City Corp. v. Labor Comm’n,
2007 UT 4, ¶ 19, 153 P.3d 179. This is referred to as the “coming
and going rule.” Id. ¶ 27. Although this is the general rule, there
are some exceptions. Relevant to our case is the “premises rule”
exception. Under the premises rule, “the accident is covered if it
occurs on the employer’s premises, even if the employee has not
yet arrived at his work site or has already left the work site.”



20150412-CA                     6                2017 UT App 29
                        Brown v. Williams


Soldier Creek Coal Co. v. Bailey, 709 P.2d 1165, 1166 (Utah 1985).
Utah courts view the premises rule as a bright line test: if the
accident occurred within the employer’s property lines, the
employee acted within the course of her employment. See id. at
1167. This is “based on the logic that while the employee is on
the employer’s premises, his connection with employment is
both ‘physical and tangible.’” Id. (quoting 1 A. Larson, The Law of
Workmen’s Compensation § 15.12(a) (1985)).

¶12 Applying the premises rule is not uncharted territory for
this court. Indeed, in Hope we applied the premises rule to a
similar set of facts. 756 P.2d at 102–03. There, two federal
government employees were involved in an auto-pedestrian
accident on their way to work. Id. at 102. The plaintiff was struck
by a co-employee’s vehicle while she was walking from the
parking lot to the building. Id. The plaintiff applied for and
received workers’ compensation benefits but also filed a
negligence claim against her co-employee in state court. Id. The
district court granted the co-employee’s motion for summary
judgment, concluding that the workers’ compensation benefits
constituted the plaintiff’s exclusive remedy. Id. at 102–03. On
appeal, we held that because the parking lot and building were
on the same property, “both parties were in the scope and course
of their employment when the accident occurred,” and therefore,
the workers’ compensation benefits constituted the plaintiff’s
exclusive remedy. Id. at 103–04.

¶13 Hope is controlling in the present case. 5 There is no
dispute that the accident here occurred within the fenced portion


5. Brown urges us to overturn Hope v. Berrett, 756 P.2d 102 (Utah
Ct. App. 1988), on the ground that the Utah Supreme Court
effectively overruled it in a series of cases. See Ahlstrom v. Salt
Lake City Corp., 2003 UT 4, ¶ 1, 73 P.3d 315 (negligence claim
against city by driver who was injured when a police officer’s
                                                    (continued…)


20150412-CA                     7                2017 UT App 29
                        Brown v. Williams


of the IRS property between two co-employees. There is likewise
no dispute that the parking lot was designated for IRS
employees. Accordingly, we conclude that the accident occurred
on IRS premises and that Brown has a right to workers’
compensation benefits. Thus, workers’ compensation benefits
are Brown’s exclusive remedy, and the district court properly
dismissed Brown’s negligence claim.

                      II. Summary Judgment

¶14 Brown argues the district court “made findings of fact on
disputed issues of critically important fact,” and that summary
judgment is inappropriate. We disagree with Brown’s
characterization of the court’s determinations.

¶15 The Utah Rules of Civil Procedure permit a court to grant
summary judgment only where there is no genuine issue of
material fact and the moving party is entitled to judgment as a


(…continued)
vehicle collided into the driver’s car); Clover v. Snowbird Ski
Resort, 808 P.2d 1037, 1038 (Utah 1991) (claim by ski resort guest
against the ski resort for injuries caused by resort employee);
Birkner v. Salt Lake County, 771 P.2d 1053, 1055 (Utah 1989) (claim
by patient against the county for misconduct by her therapist).
Brown’s argument misses the mark. Hope remains good law.
Each of the cases upon which Brown relies involves respondeat
superior claims that did not involve an accident between two co-
employees on their employer’s premises. See Ahlstrom, 2003 UT
4, ¶¶ 6, 15; Clover, 808 P.2d at 1040; Birkner, 771 P.2d at 1055. In
these cases, there was no need to apply workers’ compensation
law, as they were squarely within the province of tort law.
Accordingly, the Utah Supreme Court applied the course of
employment rules under tort law, and these cases have no
bearing on Hope or the present case.




20150412-CA                     8                 2017 UT App 29
                        Brown v. Williams


matter of law. Utah R. Civ. P. 56(c) (2015). But here, there is no
genuine issue of material fact. Brown contends that, because the
IRS did not own and control the premises, including the
building and parking lot, the accident did not occur on IRS
premises. Williams does not dispute that the IRS does not own
and control the building and parking lot, but that is not
dispositive to our analysis. There is likewise no dispute that the
accident occurred within the fenced portion of the IRS premises.
While Brown makes a creative argument, it is a legal argument
cloaked as a factual dispute.

¶16 Even after recognizing that Brown makes a legal
argument, and addressing it in that light, we are not persuaded.
Consider the situation, as here, where an employer rents its
workspace. If ownership and control were dispositive to the
premises rule analysis, the employer’s own building would not
be considered a part of its premises. In addition, Brown does not
cite any case law or direct us to any provision of the Act
requiring that an employer own and control its parking lot to
establish that the space is a part of the employer’s premises. This
stance conflicts with the majority rule applied in these situations:

       As to parking lots owned by the employer, or
       maintained by the employer for its employees,
       practically all jurisdictions now consider them part
       of the “premises,” whether within the main
       company premises or separated from it. This rule is
       by no means confined to parking lots owned,
       controlled, or maintained by the employer. The
       doctrine has been applied when the lot, although
       not owned by the employer, was exclusively used,
       or used with the owner’s special permission, or just
       used, by the employees of this employer.

2 Lex K. Larson, Larson’s Workers’ Compensation Law § 13.04(2)(a)
(Matthew Bender rev. ed. (2016)) (footnotes omitted). Although



20150412-CA                     9                 2017 UT App 29
                        Brown v. Williams


it appears no Utah case has specifically adopted the majority rule
as it relates to parking lots, we see no reason it would not apply
in the circumstances here. The parking lot rule squarely aligns
with our policy of liberally construing the Act to resolve doubts
in favor of finding that the employee was in the course of
employment. See Utah Home Fire Ins. v. Manning, 1999 UT 77,
¶¶ 18–19, 985 P.2d 243. Accordingly, the court properly granted
summary judgment, as there was no genuine issue of material
fact, and Williams was entitled to judgment as a matter of law.


                         CONCLUSION

¶17 We conclude the district court correctly applied workers’
compensation law. In addition, summary judgment was
appropriate because workers’ compensation benefits are
Brown’s exclusive remedy and there were no material issues of
fact for trial.

¶18   Affirmed.




20150412-CA                    10               2017 UT App 29